16 Ill. App. 2d 540 (1958)
148 N.E.2d 818
Henry V. Adams and Betty M. Betts Adams, doing business as Foundry Supplies Manufacturing Company, Appellees and Cross-Appellants,
v.
Matthew Kassnel, doing business as Red Devil Manufacturing Company, Appellant and Cross-Appellee.
Gen. No. 47,156.
Illinois Appellate Court  First District, Second Division.
March 11, 1958.
Released for publication April 10, 1958.
*541 Harold P. Shane, for appellant.
Johnson and Wiles (Herman Barrington, of counsel) for plaintiffs-appellees and cross-appellants.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Decree affirmed.
Not to be published in full.